      Case 3:20-cv-01018-RAH-SRW Document 53 Filed 02/09/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

MADISEN ULRICH,                                )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )    Case No. 3:20-cv-1018-RAH-SRW
                                               )
319 BRAGG STUDENT HOUSING                      )
AUBURN, AL, et al.,                            )
                                               )
                                               )
       Defendants.                             )

                                          ORDER

       This matter is before the court on defendant’s motion for entry of a HIPAA

protective order (Doc. 49). For good cause, it is

       ORDERED that the motion (Doc. 49) is GRANTED as follows:

       Upon compliance with the Federal Rules of Civil Procedure, the attorneys for the

parties and any pro se parties to this lawsuit are permitted to obtain all health information,

including charges therefore, relating to any individual who is a party to this case, or of any

decedent or other real party in interest, represented by an executor, administrator, guardian,

next friend, bailee or trustee. This Order neither broadens nor restricts any party’s ability

to conduct discovery pursuant to the Federal Rules, the sole purpose hereof being only to

permit compliance with the Health Insurance Portability and Accountability Act of 1996

(HIPAA).

       This Court Order authorizes any third party who is provided with a subpoena

requesting the production of documents or commanding attendance at deposition or
      Case 3:20-cv-01018-RAH-SRW Document 53 Filed 02/09/21 Page 2 of 3




trial to disclose Protected Health Information in response to such request or

subpoena. This Court Order is intended to authorize such disclosures under Section

164.512(e)(1) of the privacy regulations issued pursuant to the Health Insurance

Portability and Accountability Act of 1996 (HIPAA).

       Nothing in this Order shall be deemed to relieve any party or attorney of the

requirements of the Federal Rules of Civil Procedure. Nothing in this Order permits

disclosure of confidential communications, made for the purposes of diagnosis or treatment

of a patient’s mental or emotional condition, including alcohol or drug addiction, among

the patient, the patient’s psychotherapist, and persons who are participating in the diagnosis

or treatment under the direction of the psychotherapist, including members of the patient’s

family, nor does this Order permit disclosure of records or information relating to HIV

testing or sexually transmitted disease.

       Nothing in this Order shall be construed to authorize any party or any attorney for

any party to release, exchange, submit or share any Protected Health Information with any

other person or any other entity, other than an agent or employee of the attorney or party.

This Order prohibits the parties from using or disclosing the Protected Health Information

for any purpose other than this litigation or proceedings.

       At the conclusion of this action and at the written request of an Individual whose

Protected Health Information has been disclosed, or such Individual’s authorized

representative, all recipients of the Protected Health Information shall return to the

requesting party the documents and all copies thereof containing Protected Health

Information received by them pursuant to this Order, except that Protected Health

Information that is included in the insurance claim files and law firm litigation files may

                                              2
     Case 3:20-cv-01018-RAH-SRW Document 53 Filed 02/09/21 Page 3 of 3




be retained to allow compliance to the extent and for the period that such retention is

required by state insurance laws and the state bar rules and regulations.

       DONE on this the 9th day of February, 2021.
                                                        /s/ Susan Russ Walker
                                                        Susan Russ Walker
                                                        United States Magistrate Judge




                                             3
